Order entered March 13, 2013




                                          In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-12-01341-CR

                       CHAMEL NICOLE ANDERSON, Appellant

                                            V.

                            THE STATE OF TEXAS, Appellee

                      On Appeal from the 291st Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F09-56401-U

                                         ORDER
        The Court REINSTATES the appeal.

       On March 5, 2013, we ordered the trial court to make findings regarding why the

reporter’s record had not been filed. On March 11, 2013, we received the reporter’s record.

Therefore, in the interest of expediting the appeal, we VACATE the March 5, 2013 order

requiring findings.

       Appellant’s brief is due within THIRTY DAYS of the date of this order.



                                                   /s/   DAVID EVANS
                                                         JUSTICE